U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the quarterly period ended March 31, 2013 oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File No.000-50306 HOTEL OUTSOURCE MANAGEMENT INTERNATIONAL, INC. (Exact Name of Registrant as Specified in its Charter) Delaware 13-4167393 (State of Incorporation) (IRS Identification Number) 80 Wall Street, Suite 815 New York, New York 10005 (Address of Principal Executive Offices) Registrant's telephone number, including area code (212) 344-1600 Indicate by a check mark whether the issuer has (1) filed all reports required to be filed by Section 13 or 15 (d) of the Exchange Act during the past 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files. Yeso No o Indicate by a check mark whether the issuer is a large accelerated filer, an accelerated filer or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filero Accelerated Filero Non-Accelerated Filero Smaller Reporting Companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.Yeso No x State the number of shares outstanding of each of the Registrant's classes of common equity, as of the latest applicable date: 1,999,506 as of March 31, 2013 Item 1. FINANCIAL STATEMENTS (UNAUDITED) HOTEL OUTSOURCE MANAGEMENT INTERNATIONAL, INC. AND ITS SUBSIDIARIES INTERIM CONSOLIDATED FINANCIAL STATEMENTS AS OF March 31, 2013 UNAUDITED INDEX PART I - FINANCIAL INFORMATION PAGE Item 1 – CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Balance Sheets - March 31, 2013 and December 31, 2012 2-3 Statements ofComprehensive Loss - Three months ended March 31, 2013 and 2012 4 Statements of Cash Flows - Three months ended March 31, 2013 and 2012 5-6 Notes to Financial Statements 7-11 - HOTEL OUTSOURCE MANAGEMENT INTERNATIONAL, INC. AND ITS SUBSIDIARIES CONSOLIDATED BALANCE SHEETS US Dollars in thousands As of March 31, As of December 31, Unaudited Audited ASSETS CURRENT ASSETS: Cash and cash equivalents Short-term bank deposits 21 26 Trade receivables (net of allowance for doubtful accounts of $ zero as of March 31, 2013 and December 31, 2012) Other accounts receivable Inventories TOTAL CURRENT ASSETS PROPERTY AND EQUIPMENT, NET: Minibars and related equipment Other property and equipment 25 22 TOTAL PROPERTY AND EQUIPMENT OTHER ASSETS: Deferred expenses, net 10 10 Intangible assets 43 44 TOTAL OTHER ASSETS 53 54 TOTAL The accompanying notes are an integral part of the consolidated financial statements. 2 HOTEL OUTSOURCE MANAGEMENT INTERNATIONAL, INC. AND ITS SUBSIDIARIES CONSOLIDATED BALANCE SHEETS US Dollars in thousands (except share data) As of March 31, As of December 31, LIABILITIES AND SHAREHOLDERS' EQUITY Unaudited Audited CURRENT LIABILITIES: Current maturities oflong term loans from related parties Current maturities of long-term loans from others Trade payables Accrued expenses and other current liabilities TOTAL CURRENT LIABILITIES LONG-TERM LIABILITIES: Long-term loans from related parties, net of current maturities Long-term loans from others ,net of current maturities Accrued severance pay, net 34 47 TOTAL LONG-TERM LIABILITIES SHAREHOLDERS' EQUITY: Share capital - Preferred stock of $0.001 par value – 5,000,000 shares authorized; zero shares issued and outstanding as of March 31, 2013 and as of December 31, 2012. - - Common stock of $0.001 par value – 200,000,000 shares authorized; 1,999,506 shares issued and outstanding as of March 31, 2013 and as of December 31, 2012. 2 2 Additional paid-in capital Capital Reserve Accumulated other comprehensive income 60 21 Accumulated deficit ) ) TOTAL SHAREHOLDERS' EQUITY TOTAL The accompanying notes are an integral part of the consolidated financial statements. 3 HOTEL OUTSOURCE MANAGEMENT INTERNATIONAL, INC. AND ITS SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS US Dollars in thousands (except share and per share data) For the Three Months Ended March 31, Unaudited Revenues Cost of revenues: Depreciation ) ) Other ) ) Gross profit Operating expenses: Research and development ) ) Selling and marketing ) ) General and administrative ) ) Operating loss ) ) Financing expenses and foreign currency translation, net ) ) Other expenses, net ) ) Benefitreductionfor Loans (5 ) - Net loss ) ) Basic and diluted net loss per share ) ) Weighted average number of shares used in computing basic and dilutedloss per share Other Comprehensive Loss: Net Loss ) ) Foreign currency translation adjustments ) 27 Comprehensive Loss ) ) The accompanying notes are an integral part of the consolidated financial statements. 4 HOTEL OUTSOURCE MANAGEMENT INTERNATIONAL, INC. AND ITS SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS US Dollars in thousands For the Three Months Ended March 31, Unaudited CASH FLOWS FROM OPERATING ACTIVITIES: Net loss ) ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Capital loss 74 - Increase (Decrease ) in accrued severance pay, net ) 6 Interest and linkage differences in regard to shareholders and subsidiaries 34 8 Benefit component 5 - Changes in assets and liabilities: Decrease (Increase) in inventories 17 ) Increasein trade receivables ) ) Increase in related parties 18 28 Increase in other accounts receivable ) ) Increase (Decrease) in trade payables 74 ) Increase (Decrease) in accounts payable and accrued expenses ) 33 Net cash used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Proceeds from sale of property and equipment 26 Purchases and production of property and equipment ) ) Short-term bank deposits, net 5 (1 ) Net cash provided from (used in)investing activities 88 ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from related parties Payments of long- term loans to related parties ) ) Payments of long-term loans to others ) ) Proceeds from others 32 - Net cash provided by financing activities Effect of exchange rate changes on cash and cash equivalents (2
